Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 1 of 12 Pageid#: 178




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
        v.                                     )       Criminal No. 3:20-cr-00011
                                               )
 AGUSTIN ALBERTO LAINEZ                        )
                                               )

                     UNITED STATES’ SENTENCING MEMORANDUM

        Agustin Lainez terrorized his victim. Day after day, hour after hour, message after

 message, he harassed the victim through abusive language, extortion, and violent threats. Lainez

 did not transform his behavior into physical actions, but the trauma of his words have harmed and

 scarred the victim nonetheless. As the victim says in her impact statement, the defendant made

 her feel “like [her] life was over.”

        The Presentence Investigation Report (“PSR”) outlines the defendant’s sentencing

 exposure.    Having pled guilty to one count of Cyberstalking, pursuant to 18 U.S.C. §

 2261A(2)(B), the U.S. Sentencing Guidelines suggest a sentence of 24 to 30 months’

 imprisonment and a term of supervised release of one to three years. PSR, ECF No. 39, at ⁋⁋ 53,

 56. However, under Rule 11(c)(1)(C), the parties have agreed to a sentencing range of 12 to 18

 months’ incarceration and at least two years of supervised release in recognition of the defendant’s

 early plea and to avoid the trauma of having the victim testify in court and face her abuser. See

 PSR, ⁋ 9. In compliance with this agreement, the United States recommends at sentence of

 incarceration at the low-end of the applicable range, and three years of supervised release, which

 is necessary so that the defendant’s behavior can be monitored and so that he can receive the



                                                   1
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 2 of 12 Pageid#: 179




 services essential for him not to repeat this offense with another woman. For these and other

 reasons, as detailed more fully herein, the United States respectfully submits that its recommended

 sentence is appropriate and would be reasonable and satisfy the Section 3553(a) factors.

                                    FACTUAL BACKGROUND

            G.U. is a student at a college in the Western District of Virginia. She is also an online

  gamer on a website called Twitch. Twitch is a video live streaming service operated by Twitch

  Interactive, a subsidiary of Amazon. G.U. earns income from having others watch her playing

  online games, and, as part of this online gaming community, she has an anonymous identity,

  which helps protect her from online harassment. In other words, online she is known only by

  her gaming nickname and Twitter handle and not her real name for reasons that are important

  to her.

            In approximately September 2019, G.U. met Augustin LAINEZ on Twitch, where he is

  known as “AJ” and by his Twitter handle. After meeting online, G.U. and LAINZ became

  friends and would talk after playing online video games together. One of the primary ways

  G.U. and LAINEZ “talked” was through Twitter Direct Messages (“DM”). Twitter DMs are a

  way for users to engage in private communications with one another through their respective

  Twitter accounts, similar to text messaging.

            According to G.U. and as is reflected in the Twitter DMs between the victim and

  LAINEZ, in and around December 2019, LAINEZ became possessive of G.U., such as

  questioning her about her relationships with other men and getting angry at her for these

  relationships. When G.U. learned that LAINEZ liked her as more than a friend (apparently, he

  told a mutual friend that he wanted to marry her), G.U. informed LAINEZ that she did not feel


                                                   2
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 3 of 12 Pageid#: 180




  the same way about him, in part because she had not met him in person.

         In January 2020, LAINEZ requested a nude photograph of G.U. She initially demurred,

  but relented when he became angry and started calling her names. G.U. believed that LAINEZ

  would leave her alone after she sent him the photo. This was the start of LAINEZ’s aggressive

  and bullying behavior, which only escalated over time.

         A couple of weeks later, LAINEZ asked if G.U. would have a sexual relationship with

  him. Rejected romantically and believing that G.U. was lying to him (as reflected in his Twitter

  DMs), LAINEZ informed G.U. that the only way he could “move on” was if G.U. had sexual

  intercourse with him: “I just wanna say I won’t ever forget but I’ll be able to move on and still

  be friends but only way that’ll happen is you have to fuck me now.” LAINEZ texted this

  Twitter DM on February 21, 2020 at 2:10 a.m. Fifteen minutes later, at 2:25 a.m., LAINEZ

  increased his demand to include a video, at least a minute long “that shows everything especially

  the things I haven’t seen your (vagina/ass).” When G.U. balked at sending the video, LAINEZ

  became angry: “I meant what I said and now you’re actually pissing me off send the video last

  time I ask.” LAINEZ sent this Twitter DM on February 21, 2020 at 8:53 a.m., just six hours

  after his initial demand. When G.U. again balked at sending the video, LAINEZ sent a text at

  10:33 a.m. saying “just fucking do it what’s your problem no way you’re this dumb and would

  rather get exposed?” Later, on February 21, 2020 at 3:03 P.M., LAINEZ gave G.U. an

  ultimatum to send the video of her naked by 9 p.m. or “you know what happens.” The rapid

  escalation of LAINEZ’s abusive behavior over mere hours in a single day is alarming and

  astonishing.

         When threats to publicly disclose information about G.U. did not compel her to


                                                 3
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 4 of 12 Pageid#: 181




  immediately send a naked video of herself, LAINEZ resorted to threats of physical harm. At

  8:00 p.m. on February 21, 2020, LAINEZ sent a Twitter DM to G.U. showing her a screenshot

  of a public Twitter post/tweet to two other Twitter accounts. In the post, LAINEZ asked the

  two individuals to “please beat [her] ass next event y’all are at together I’ll let you know which

  one [she] goes to and more than enough incentive to act one [sic] it.” Four minutes later,

  LAINEZ sent G.U. a second screenshot, this time of what appears to be a cellphone “Notes”

  page that included G.U.’s real name, high school, city of residence, university, telephone

  number, and a list of people, according to LAINEZ, that G.U. had “shit talked/exposed behind

  their back, with screenshot proof.” Along with the screenshot, LAINEZ sent the message: “On

  my draft ready go go [sic] and I’m adding more…” In less than 24 hours, LAINEZ had

  transformed into an extortionist when G.U. did not comply with his wildly inappropriate request.

  Fearful that LAINEZ would follow through with his threats, G.U. sent LAINEZ a video of

  herself naked, as he demanded. She would not have done so absent his threats.

         Based on her communications with LAINEZ, G.U. believes that the threat of “exposure”

  meant, among other things, (a) disclosing to other Twitter users the nude photo G.U. had

  previously sent LAINEZ; (b) disclosing G.U.’s true identity and personal information to other

  Twitter users, who could then use the information to harass and/or locate G.U.; (c) disclosing to

  other Twitter users information that G.U. had told LAINEZ in confidence about other members

  of the online gaming community, including potentially embarrassing information about

  members engaging in infidelity while traveling. Public disclosure of such information could

  cause a multitude of problems for G.U., including the loss of reputation and income. For

  instance, G.U.’s online gaming persona is essentially an alias. Should LAINEZ expose her true


                                                  4
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 5 of 12 Pageid#: 182




  identity, G.U. believes it may lead to harassment of her by other individuals who follow her on

  the internet and currently only know G.U. by her online alias. Additionally, should LAINEZ

  disclose the information G.U. told him in confidence, G.U. fears it could result in a loss of

  reputation and online followers who watch her streaming activity, which would consequently

  lead to a loss in revenue. At some point, LAINEZ created another Twitter account called

  @gamercommunitea, which he kept private and which he filled with personal information about

  G.U.    LAINEZ threatened to make the account public.

          Despite G.U.’s compliance with LAINEZ’s extortion demand, his abusive behavior

  continued.      The next day, on February 22, 2020, LAINEZ demanded that G.U. answer

  questions from him. When G.U. did not, LAINEZ accused G.U. of lying and demanded that

  G.U. take a pledge that read, “Aj I promise you to never lie to you again in my life and if I do,

  you have the right to expose everything you have on me and make my life miserable in any and

  every way you possible [sic] can.” When G.U. did not immediately make this pledge, on

  February 23, 2020, LAINEZ told G.U. that she “deserved to get exposed and beat [sic] and

  blackmailed for the rest of your life for your lies and whore ways . . .” LAINEZ then threatened

  to rape G.U.:

                [Y]ou know what I have on you and you don’t even know all the things I
         could be able to do with that information so you know what you have to lose that’s
         why I’m not even going to bother and just make my demands and tell you what I
         want, when we fuck at an event this summer . . . I’m going to fuck you all 2-3
         days/weekend we’re at the event and I’m going to fuck you as many times as I want
         and do whatever I want and i don’t want to hear a word or sound unless it’s you
         moaning Ik [I know] you’ve mentioned you don’t like anal or feet stuff too bad tho
         because if I want to stick it in your ass I will if I want to suck on your toes I will
         and everytime you lie to me I’ll keep adding up stuff.




                                                   5
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 6 of 12 Pageid#: 183




     This threat is horrific – not only for its incredible level of violence but also because, at the time

     LAINEZ made the threat, he knew the victim had previously been sexually assaulted. He

     intentionally and spitefully played on her worst fear. When G.U. informed LAINEZ that she

     did not want to engage in sexual intercourse with him, LAINEZ responded that he would “have

     to make sure it happens.”

            Let’s be clear: LAINEZ was fully aware of his criminal conduct and the harm he was

     causing – and he reveled in it. In his Twitter DMs during that day (i.e., February 23, 2020),

     LAINEZ repeatedly admitted that he was extorting G.U. For example, at 3:12 p.m., LAINEZ

     stated that he was going to “keep Blackmailing you and adding things for you to do whenever

     you lie or I think you’re lying to me.” Five minutes later, LAINEZ again confirmed his

     extortion: “[S]o if you want to never have to worry about getting blackmailed by me . . .” The

     next day, February 24, 2020, LAINEZ again admitted his extortion: “Lowkey hate this and

     like it at the same time, I just wish I didn’t have to literally blackmail you for you to tell me the

     truth and not be a whore lol.”1 (emphasis added)

            LAINEZ threats of violence continued to escalate. On February 25, 2020, when G.U.

     again balked at sharing information about herself with LAINEZ, he sent G.U. a screenshot.

     The screenshot was a text message to an individual in which LAINEZ offered to pay the

     individual and the individual’s boyfriend “$500 each” to beat up G.U. because, as LAINEZ told

     G.U., she “need[ed] to know I’m not bluffing . . . So do you know I’m being serious now?”

     After sharing the screenshot, LAINEZ told G.U. that if she broke her promise, he would not be

     the “only person that’ll be ruining your life.” Over the next few days, LAINEZ kept threatening


 1         “LOL” means “laugh out loud,” implying that he was enjoying his threats to her.

                                                          6
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 7 of 12 Pageid#: 184




  to “bring physical pain” and “ruin” G.U.’s life in order to compel her to keep communicating

  with him.

         Interspersed with his communications attempting to extort a video from G.U. and

  threatening to rape her, LAINEZ sent angry and abusive Twitter DMs, including calling the

  G.U. names like “compulsive liar,” “cockroach,” “retarded,” and “dumb,” and repeatedly calling

  her a “whore.”

         Over time, the messages have escalated in intensity and directness. For example, on

  March 16, 2020, at 6:44 PM, LAINEZ sent, in part, the following message to G.U.: “IF YOU

  BREAK MY PROMISE/HAVE BROKEN IT NOT ONLY WILL I DO EVERYTHING IVE

  SAID AND MAKE YOUR LIVE UNLIVABLE BUT I WILL…FUCKING HURT YOU NOW

  and I’m not talking mentally anymore but PHYSICALLY…” As the victim details in her

  victim impact statements, the threats never stopped, including, at one point, harming her and her

  dog and causing the victim to fear for herself and her family:

        I lived in a constant state of fear for months. I felt horrible . . . I felt like he was
        always going to be harassing me until he got his way with me. He made me snap
        chat him multiple times a day so I literally could not leave my house just in case he
        asked for proof that I was home. He even threatened to kill my dog, which is one
        of the best things in my life. I was afraid he was going to come to my house one
        day with a gun or another weapon. I was scared for my dog and family. To this day
        I am still anxious about when he might get out in case he ever tries to come near
        me or my family.

         LAINEZ continued to issue threats and demands for responses to G.U. for weeks – and

  did not care whether she was in class, asleep, or even able to respond. LAINEZ’s hate was

  daily and unrelenting, and so taxing on G.U. that she lived in constant fear, resulting, at one

  point, in a panic attack, PTSD, and ongoing trauma. G.U. was so scared of LAINEZ that she



                                                   7
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 8 of 12 Pageid#: 185




  continued to respond to him out of fear of what he would do if she did not. No one should be

  made to live like this.

                                           DISCUSSION

        District courts generally must perform the following four steps in sentencing defendants:

 (1) “properly calculate the sentence range recommended by” the advisory Guidelines; (2)

 “determine whether a sentence within that range and within statutory limits serves the factors set

 forth in [18 U.S.C.] § 3553(a) and, if [it does] not, select a sentence that does serve those factors;”

 (3) implement any applicable mandatory statutory limitations; and (4) articulate, on the record,

 “the reasons for selecting the particular sentence” and especially, if applicable, “explain[] why a

 sentence outside of the Sentencing Guidelines range better serves the relevant sentencing purposes

 set forth in § 3553(a)” than one within it. United States v. Green, 436 F.3d 449, 456 (4th Cir.

 2006); 18 U.S.C. § 3553(a). This memorandum outlines these factors and the bases for the United

 States’ recommended sentence.

    A. Section 3553(a) Sentencing Factors

        i.      The Nature and Circumstances of the Offense and the History and
                Characteristics of the Defendant

        The nature of the defendant’s conduct should not be minimized because it took place on

 the internet. Although the victim was never physically harmed, the defendant’s criminal acts were

 still traumatizing. The defendant’s threats of violence – including repeated rape – are heinous,

 and caused the victim to live in fear every day for weeks until his arrest, which the defendant

 recognizes by pleading guilty to Cyberstalking, a crime that requires proof of a pattern of conduct

 and a resultant emotional or physical harm on a victim. The effect of this crime on the victim has



                                                   8
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 9 of 12 Pageid#: 186




 manifested itself physically and has required her to seek mental health counseling – harms no less

 significant than physical abuse.

        Nothing in the defendant’s background or history excuses or explains his abusive conduct.

 The defendant acknowledges that he had a good childhood, never experienced abuse or neglect,

 and has a supportive family. PSR, ⁋ 44. He does not struggle with a substance abuse addiction.

 Id., ⁋ 48. Although the defendant has been anxious because his father wants him to work and he

 refuses to do (PSR, ⁋ 47), this does not merit any reduced sentence. See U.S.S.G. § 5H1.3

 (rejecting downward departure for mental and emotional conditions unless manifested to “unusual

 degree”). Conversely, the defendant has no prior criminal arrests or convictions and the defendant

 pled guilty early, preventing the victim from having to testify at trial and confront her abuser.

        For these reasons, the United States believes the Rule 11(c)(1)(C) range is appropriate.

        ii.     The Need to Avoid Unwarranted Sentencing Disparities

        The United States’ sentencing allocution does not create a sentencing disparity. Section

 3553(a)(6) asks the Court to consider the sentences of similarly situated defendants when

 determining its sentence. According to data from the U.S. Sentencing Commission for the Fourth

 Circuit, in 2019, over 90 percent of “stalking/harassing” offenders received a prison-only sentence,

 with the median sentence length of 28 months. Statistical Information Packet, Fiscal Year 2019,

 at   Tables   5,   7,   available   at   https://www.ussc.gov/sites/default/files/pdf/research-and-

 publications/federal-sentencing-statistics/state-district-circuit/2019/4c19.pdf (last accessed on

 Dec. 10, 2020).    This means that the Rule 11(c)(1)(C) range represents a significant benefit to

 the defendant, and that the United States’ request for 12 months’ incarceration and 3 years’

 supervised release is not out of line with the sentences of other defendants generally.


                                                  9
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 10 of 12 Pageid#: 187




         iii.    The Need for the Sentence to Reflect the Seriousness of the Offense, to Promote
                 Respect for the Law, Provide Just Punishment, and Provide Adequate
                 Deterrence

         For the reasons articulated above, this Section 3553(a) factor also weighs in favor of a

  period of incarceration and, more importantly, an extended period of supervised release. The

  defendant’s threats of violence caused trauma and harm. A sentencing containing a period of

  incarceration is appropriate to deter adequately not only this defendant, but to send a message in

  the community that criminal abuse on the internet will not be tolerated by this Court.

         iv.     The Need for the Sentence to Provide the Defendant With Needed
                 Educational or Vocational Training, Medical Care, or Other
                 Correctional Treatment In the Most Effective Manner

         There is something at issue with the defendant for him to so rapidly and violently threaten

  the victim, and to do so over and over again -- and, in his own words, “like it.” Because of the

  nature of the offense and the defendant’s actions, the United States requests mandatory mental

  health counseling while in prison and as one of the defendant’s supervised release conditions.

         v.      Applicable Sentencing Range and Kinds of Sentences Available

         The PSR details the Guideline calculation. PSR, ⁋⁋ 28-37, 52-53, 55-56, 58-65. The

  suggested sentencing range is superseded by the Rule 11(c)(1)(C) agreed sentence of a period of

  incarceration from 12-18 months, at least 2 years of supervised release, and mandatory restitution.

  PSR, ⁋ 9.

         Because of the nature of these offenses, the United States asks for an extended period of

  supervised release. In the plea agreement, the defendant agrees to serve a period of “not less than

  2 years,” so this request is compliant with the agreement between the parties. As conditions of

  his supervised release, the United States requests that the defendant (1) not contact the victim,


                                                  10
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 11 of 12 Pageid#: 188




  G.U., either directly or indirectly, and including but not limited to commenting, posting, or

  responding to any of her social media accounts;2 (2) participate in regular mental health treatment,

  including anger management classes; and (3) not use or access social media in any form, including

  Twitch. The sentence needs to not only protect this victim but also protect other potential victims

  in the community.

          vi.      Pertinent Policy Statement

          Pertinent policies are cited in the memorandum.

          vii.     Restitution

          The defendant is required to pay full restitution by statute and per the plea agreement. 18

  U.S.C. § 3663A; PSR, ⁋⁋ 64-65. To date, the United States is only aware of $20 in restitution and

  has provided that receipt to probation and defense counsel.

          viii.    Sentencing Exhibits and Testimony

          The United States does not intend to present any additional evidence at the sentencing

  hearing, unless it is required to do so to rebut any arguments or evidence raised by the defendant.

  The victim has submitted a victim’s impact statement to be read at the hearing and may also choose

  to speak at the hearing.

                                                 CONCLUSION

          For the foregoing reasons, the United States respectfully requests that the Court sentence

  the defendant to 12 months’ imprisonment, 3 years of supervised release, and the payment of

  restitution.

                                                       Respectfully submitted,


  2       The defendant agreed to this condition as part of the plea agreement.

                                                          11
Case 3:20-cr-00011-NKM-JCH Document 43 Filed 12/11/20 Page 12 of 12 Pageid#: 189




                                               DANIEL P. BUBAR
                                               Acting United States Attorney

                                               s/Heather L. Carlton
                                               Heather L. Carlton
                                               Assistant United States Attorneys
                                               United States Attorney's Office
                                               255 West Main Street, Room 130
                                               Charlottesville, VA 22902
                                               Tel:   434.293.4283
                                               Heather.carlton@usdoj.gov


                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been electronically filed

  with the Clerk by CM/ECF system which will send notification of such filing to counsel for the

  defendant, on this 11th day of December 2020.


                                                       s/Heather L. Carlton
                                                       Assistant United States Attorney




                                                  12
